UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6208


UNITED STATES OF AMERICA,

                 Petitioner – Appellee,

          v.

DARREL FISHER,

                 Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:10-hc-02234-BR)


Submitted:   October 4, 2011                 Decided:   October 14, 2011


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Joseph B. Gilbert,
Assistant Federal Public Defender, Susan Umstead, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, David T. Huband,
Special   Assistant  United  States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darrel       Fisher       appeals    the     district    court’s    order

finding that he satisfies the criteria for commitment set forth

at 18 U.S.C. § 4246 (2006) and ordering his commitment to the

custody of the Attorney General.               We affirm.

           At    a     hearing,      Dr.   Maureen      Reardon    testified    that

Fisher suffers from schizophrenia, a major mental illness.                       Dr.

Reardon stated that Fisher exhibits suspiciousness and anger,

both of which are associated with increased risk of violence.

Additionally,    Fisher        was   described    as     aggressive    and    violent

during the nine years he spent in a psychiatric facility, and he

assaulted a treatment provider during that period.                     Dr. Reardon

testified that past violent behavior indicates the potential for

such violent behavior in the future.                   Further, at the time of

his arrest, Fisher was found in possession of twenty firearms, a

machete, a stun gun, and pepper spray.                   Several of the weapons

were positioned near a doorway or open window.                         Dr. Reardon

testified that involvement with weapons can be a predictor of

future violence involving weapons.                Finally, Fisher lacked the

social support that might mitigate the risk of future violence.

           Dr.       Reardon    concluded       that    Fisher’s    release    would

create a substantial risk of bodily harm to others or serious

damage to the property of others.                Based on this testimony and

other   evidence      of   record,     including       several    forensic    reports

                                           2
generated between 2009 and 2011, the district court found that

Fisher satisfied the criteria for commitment under § 4246.

              After reviewing the record, we hold that the district

court   did    not   clearly   err   in       its   determination   that   Fisher

suffers “from a mental disease or defect as a result of which

his release would create a substantial risk of bodily injury to

another person or serious damage to property of another.”                     See

18 U.S.C. § 4246(a); United States v. Cox, 931 F.2d 1431, 1433

(4th Cir. 1992) (stating standard of review).                    We accordingly

affirm.       We dispense with oral argument because the facts and

legal   contentions     are    adequately       presented   in   the   materials

before the court and argument would not significantly aid the

decisional process.



                                                                       AFFIRMED




                                          3